Citation Nr: 0710616	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  04-34 047	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee


THE ISSUES

Entitlement to a disability rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).

Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his wife



ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty with the United States 
Marine Corps from January 1966 to January 1970.  He was 
awarded the Combat Action Ribbon, among other decorations, 
for his service.

The veteran and his wife provided sworn testimony in support 
of this appeal during an August 2005 personal hearing at the 
Board of Veterans' Appeals (Board) in Washington, D.C.  
Following the hearing, the appeal was remanded in January 
2006 for additional evidentiary development.

The issue of entitlement to a total disability rating based 
upon individual unemployability due to service-connected 
disabilities is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's PTSD results in occupational and social 
impairment with deficiencies in most areas.  


CONCLUSION OF LAW

A 70 percent disability rating is warranted for impairment 
resulting from PTSD.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.125, 4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary matter

In January 2007, the veteran submitted a medical statement 
from his treating physician, along with his own pertinent 
written argument directly to the Board without a waiver of 
initial agency of original jurisdiction review.  Generally, 
the Board is prohibited from performing an initial review of 
new, pertinent evidence absent such a waiver from an 
appellant.  See Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  In this 
case, however, because the newly-received evidence is 
favorable to the veteran's claim and results in a grant of 
benefits, the Board holds that no prejudice accrues to the 
veteran by our review of his appeal at this time.   

Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  First, proper notice must be 
provided to a claimant before the initial VA decision on a 
claim for benefits and must:  (1) inform the claimant about 
the information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  Review of the claims 
file shows that the veteran was informed of these elements in 
a January 2005 letter.  Although complete notice was provided 
after the initial adjudication of the veteran's claim, he was 
not prejudiced thereby because this was harmless error.  VA 
satisfied its Pelegrini II notice requirements with regard to 
the claim adjudicated herein by January 2005 and thereafter 
readjudicated the claim in April 2005 and again in July 2006.  

The veteran was informed of the law governing the assignment 
of disability ratings in the July 2004 Statement of the Case.  
He has not been specifically informed as to the rules 
governing the assignment of effective dates.  However, in 
light of the grant reached below, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  In implementing the grant of an increased 
disability rating for PTSD, the RO will be required to assign 
an effective date and the veteran will be free to appeal that 
determination at that time.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Accordingly, the Board 
considers VA's notice requirements to have been met.   

The RO provided the veteran with the regulatory provisions 
governing the assignment of disability ratings for mental 
disorders, as well as the substance of the regulation 
pertaining to the VA's duties to notify and assist in a 
Statement of the Case dated in July 2004.  

VA medical records and VA medical opinions have been obtained 
in support of the veteran's claim.  The veteran has presented 
written statements in support of his claim and he has 
testified in support of the claim during a personal hearing 
before the undersigned Veterans Law Judge.  

All relevant records and contentions have been carefully 
reviewed.  The veteran does not contend that there are and 
the Board has not identified any further areas of inquiry 
pertinent to the issues resolved in this decision.  Thus, the 
Board concludes that VA has satisfied its duties to notify 
and assist, and additional development efforts would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran contends that the occupational and social 
impairment resulting from his PTSD is greater than that 
reflected by the currently-assigned 50 percent disability 
rating and requests that a higher rating be assigned.  

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.  

Under the governing regulatory criteria, PTSD is rated under 
a "General Rating Formula for Mental Disorders".  38 C.F.R. 
§ 4.130.  The pertinent provisions of the General Formula are 
as follows:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short-and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  [50 percent]

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately, and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  
[70 percent]

Total occupational and social impairment, 
due to such symptoms as:  gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name.  
[100 percent]  38 C.F.R. § 4.130, 
Diagnostic Code 9411.

Review of the medical evidence of record reveals that the 
veteran takes three different prescription medications for 
his PTSD symptomatology, attends regular medical 
appointments, and also attends group therapy with other 
veterans.  

Occupationally, he took early retirement from his job as a 
machine operator due to his difficulties interacting with 
others.  Subsequent to his early retirement he has been 
employed by a family member as a maintenance technician, work 
which effectively allows him to avoid interacting with 
others.  He was apparently unable to perform other work and 
has submitted multiple statements to the effect that he is 
only able to retain this job because his employer is a family 
member.  Socially, he was recently married to his second 
wife; he asserts that his first marriage ended as a result of 
problems and symptoms related to PTSD.  He avoids social 
interaction and asserts that his wife has to help him 
understand and cope with many situations.  His occupational 
and social status is documented in his own written 
statements, his hearing testimony, and in his outpatient 
medical treatment records.  

Following an extensive interview with the veteran, a VA 
examiner assigned a Global Assessment of Functioning Score 
(GAF) of 55 in April 2003.  A GAF of 50 was assigned 
following a VA examination in June 2006.  The report of this 
examination includes the examiner's assessment that the 
veteran's PTSD caused severe impairment in his occupational 
activities and a moderate degree of impairment in his social 
activities, representing a decline in his overall level of 
functioning since the April 2003 examination.  The examiner 
noted that the veteran's job is dependent upon his family 
contacts and that his prospects to obtain gainful employment 
on a permanent basis are limited due to his PTSD.  The 
examiner also noted that the veteran has withdrawn from most 
friends and social interactions and that he requires 
anxiolytic medications to participate in the limited 
interactions in which he continues to engage, such as church 
and sports functions.  The examiner also commented that the 
prognosis for further improvement in his PTSD condition is 
"very guarded as the patient has been under the care of a 
psychiatrist and psychologist for many years showing only 
minimal improvement with treatment compliance."  

The veteran recently submitted the report of an outpatient 
treatment visit dated in January 2007 in support of his 
appeal.  In this treatment note, his long-time VA treating 
doctor notes that despite years of treatment for PTSD, the 
veteran "remains quite unwell."  The doctor stated that 
despite medication and therapy compliance, the veteran 
remains afflicted with daily depressed feelings and anxiety.  
He noted that the veteran's employment is provided by a 
family member, is only part-time, and that he only works 
episodically when he is "not especially unwell."  The 
doctor also stated that the veteran's current GAF was 49, 
"the lowest rating for him in the years I have been treating 
him."

Following review of the entire evidence of record, the Board 
is of the opinion that the veteran's PTSD symptomatology 
results in impairment which is more nearly analogous to the 
criteria for a 70 percent disability rating.  The overall 
picture of the veteran's PTSD reflects occupational and 
social impairment with deficiencies in most areas, depression 
and anxiety affecting his ability to function independently, 
appropriately, and effectively and the inability to establish 
and maintain effective relationships, as required for the 
assignment of a 70 percent disability rating under 38 C.F.R. 
§ 4.130.  The assignment of GAFs of 49 and 50 in 2006 and 
2007 represents the assessments of mental health 
professionals that the veteran has "serious symptoms or any 
serious impairment in social, occupational ... functioning."  
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition, 
The American Psychiatric Association (1994), (DSM-IV).

For these reasons, the Board finds that the assignment of a 
70 percent disability rating more appropriately compensates 
the veteran for impairment resulting from his PTSD 
symptomatology.  In reaching this conclusion, the medical 
evidence indicating that the veteran's prospects for 
improvement are dim, despite his compliance with medication 
and therapy, is particularly persuasive.  The hearing 
testimony was also credible and persuasive and is deemed 
helpful to the Board insofar as it comports with the medical 
evidence of record.  See Cartright v. Derwinski, 2 Vet. App. 
24, 25 (1991).  

However, the Board holds that the preponderance of the 
evidence is against the assignment of a disability rating in 
excess of 70 percent.  While the veteran's condition is shown 
to result in occupational and social impairment with 
deficiencies in most areas, his PTSD does not result in total 
occupational and social impairment as required for the 
assignment of a 100 percent disability rating under the 
General Rating Formula for Mental Disorders.  The veteran's 
PTSD is not shown or indeed alleged to cause gross impairment 
in his thought processes or communication; he is not in 
persistent danger of hurting himself or others due to PTSD, 
and he is not shown to be unable to perform activities of 
daily living, or other similar examples of the level of total 
impairment contemplated in the criteria for the award of a 
100 percent schedular disability rating.


ORDER

A disability rating of 70 percent for PTSD is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.


REMAND

The award of a 70 percent disability rating for PTSD alters 
the RO's basis for denying the veteran's claim for a total 
disability rating based upon individual unemployability.  See 
38 C.F.R. § 4.16(a).  In light of this increase in the 
schedular rating, the veteran is entitled to have the RO 
perform an initial review of his entitlement to VA 
compensation for unemployability due to service-connected 
disability.  

The Board observes that pursuant to the January 2006 remand, 
the veteran was requested to provide updated employment 
information by completing a new Application for Increased 
Compensation Based on Unemployability, VA Form 21-8940.  
Although he was provided with this form and requested to 
complete it, he has not done so.  As he is claiming that his 
employment obtained with the assistance of a family member is 
semi-sheltered and that he is unable to perform a normal job 
due to the severity of his PTSD symptoms, the information 
which would be provided on this form would be extremely 
helpful to adjudicators in reviewing his claim for 
unemployability benefits.  He is again notified of the 
importance of complying with this request so that his claim 
may be given all possible consideration and that all 
necessary evidence supporting his claim may be obtained by 
the VA.  

Accordingly, the case is REMANDED for the following action:

After implementing the grant of a 
70 percent disability rating for PTSD, 
the RO should readjudicate the veteran's 
claim for a total disability rating based 
upon individual unemployability due to 
service-connected disabilities.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  As noted above, he is 
encouraged to complete and submit the information pertaining 
to his current employment which was previously requested.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 

handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).




______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


